Opinion filed December 6, 2007











 








 




Opinion filed December 6,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00343-CV
                                                    __________
 
     SONGBIRD
LODGE AND PATRICIA FLEETWOOD,
L.V.N., Appellants
                                                             V.
                       BARBARA
L. THOMAS AND DAVID PARSONS, 
INDIVIDUALLY
AND AS NEXT FRIENDS 
              OF THE
ESTATE OF BARBARA SALAS, DECEASED, Appellees
 

 
                                          On
Appeal from the 35th District Court
                                                          Brown
County, Texas
                                              Trial
Court Cause No. CV 0603111
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellants
have filed in this court a motion to withdraw their appeal from an
interlocutory order.  In their motion, appellants state that the trial court
has conducted a hearing on their motion to reconsider the ruling that they are
challenging in this appeal and that the ruling has been withdrawn pending the
trial court=s
deliberations on their motion to reconsider.  Therefore, appellants ask that
their appeal be dismissed.
The
motion is granted, and the appeal is dismissed.
 
December 6, 2007                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.